DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 27 June 2022.  Claims 1, 4-6, 10-13, 15 and 16 have been amended.   Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In light of the claim amendments filed on 27 June 2022, claims 10-13 are no longer interpreted under 35 U.S.C. 112(f). 

Claim 20 has been interpreted as an independent claim referencing preceding claim 10,  (i.e. the Applicant has used a shorthand method of incorporating the limitations of claim 10 into claim 20).
Response to Arguments
Applicant’s arguments, see Remarks, pg. 7, filed 27 June 2022, with respect to objected claims 1, 4, 10 and 15 have been fully considered and are persuasive in light of the claim amendments filed on 27 June 2022.  The objections of 1, 4, 10 and 15 have been withdrawn. 
Applicant’s arguments, see Remarks, pg. 8, filed 27 June 2022, with respect to rejected claims 10-20 under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of the claim amendments filed on 27 June 2022.  The rejections of 10-20 have been withdrawn. 

Applicant’s arguments, see Remarks, pg. 8, filed 27 June 2022, with respect to rejected claims 6 and 10-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 27 June 2022.  The rejections of 6 and 10-20 have been withdrawn. 

Applicant's arguments, see Remarks, pgs. 9-12, filed 27 June 2022, with respect to rejected claims 1-20 under 35 U.S.C. 101  have been fully considered but they are not persuasive. 

With respect to the Applicant’s arguments, 
  While some limitations of this claim may be based on mathematical concepts, the mathematical concepts are not recited in the claims.  (see Remarks, pg. 10, paragraph 3)  


  As such, similar to Example 39, it is respectfully submitted that the claim does not recite any mathematical concepts, but instead, the above-identified claim limitations are merely based on mathematical concepts.  (see Remarks, pg. 11, paragraph 1)  

The Examiner respectfully disagrees.


U.S. Patent Publication 2022/0073361 A1 (instant application), pgs. 1-2, par. [0013] and [0015]: 
         
    PNG
    media_image1.png
    56
    298
    media_image1.png
    Greyscale

         
    PNG
    media_image2.png
    261
    306
    media_image2.png
    Greyscale

         
    PNG
    media_image3.png
    281
    299
    media_image3.png
    Greyscale

Claim 1 (similarly recited in claim 10 and recited in claim 20 per incorporation of claim 10) explicitly recites “estimating … values of the state parameters …” and “estimating …values of the one or more temperature …”, wherein under the broadest reasonable interpretation in light of the Specification has been reasonable interpreted as using mathematical calculations to determine estimated values of state parameters and values of one or more temperature.  Hence, the Applicant’s argument is not persuasive.  

In regards to the Applicant’s argument, 
Similar to the analysis above, this limitation is similar to Example 39. Just like the limitations of Example 39, the present claim does not recite mental processes because the steps of determining a condition from among one or more conditions based on a plurality of values and thresholds cannot be practically performed in the human mind. (see Remarks, pg. 11, paragraph 3)  
The Examiner respectfully disagrees.


	The Applicant has not set forth any rational as to why the determination of a condition could not be reasonable interpreted in the mind, for example by a comparison of temperatures and thresholds to decide what condition exists (as set forth in the Non-Final Office Action mailed on 29 March 2022); thus, the Applicant’s argument is found unpersuasive. 

With respect to the Applicant’s argument, 
Applicant respectfully asserts that the alleged abstract idea is integrated into the practical application of predicting the condition of the electric drive in advance for longer life and superior maintenance.  (see Remarks, pg. 12, paragraph 1)

The Examiner respectfully disagrees.
	
	The Applicant has presented an advantage (i.e. a benefit) of using the claimed invention, but has failed to provide any evidence as to how the elements of the claims improve the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)); hence, the Applicant’s argument is not persuasive. 

In regards to the Applicant’s argument,  
The Office has not issued any art based rejections. Therefore, it is respectfully submitted that independent claims 1 and 10 recite an “inventive concept” sufficient to transform the alleged abstract idea into a patent-eligible invention. This is evidenced by the fact that even the Office admits that the combination of recited features are not anticipated by nor obvious over the prior art of record, and has not issued any prior art rejections. See Detailed Action, p. 24. While the analysis of eligibility is different from that of novelty and obviousness, the patentability of claims over the prior art is a factor for consideration in the Alice analysis. See e.g., Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (noting that “any novelty in implementation of the idea is a factor to be considered only in the second step of the Alice analysis.”). Accordingly, because independent claims 1 and 10 are novel and non-obvious and recites a combination of features which go beyond what is well-understood, routine, or conventional, the claims recite an inventive concept, which ensures that the claim, as a whole, amounts to significantly more than the alleged abstract idea.  (see Remarks, pg. 12, paragraph 2)  

The Examiner respectfully disagrees.

MPEP 2104 III. - SUBJECT MATTER ELIGIBILITY
A claimed invention must be eligible for patenting. As explained in MPEP § 2106, there are two criteria for determining subject matter eligibility: (a) first, a claimed invention must fall within one of the four statutory categories of invention set forth in 35 U.S.C. 101, i.e., process, machine, manufacture, or composition of matter; and (b) second, a claimed invention must be directed to patent-eligible subject matter and not a judicial exception (unless the claim as a whole includes additional limitations amounting to significantly more than the exception). The judicial exceptions are subject matter which courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 66, 70, 106 USPQ2d 1972, 1979 (2013)). See also Bilski v. Kappos, 561 U.S. 593, 601, 95 USPQ2d 1001, 1005-06 (2010) (citing Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980)).
See MPEP § 2106 for a discussion of subject matter eligibility in general, and the analytical framework that is to be used during examination for evaluating whether a claim is drawn to patent-eligible subject matter, MPEP § 2106.03 for a discussion of the statutory categories of invention, MPEP § 2106.04 for a discussion of the judicial exceptions, and MPEP § 2106.05 for a discussion of how to evaluate claims directed to a judicial exception for eligibility. See MPEP § 2106.07(a)(1) for form paragraphs for use in rejections under 35 U.S.C. 101  based on a lack of subject matter eligibility. See also MPEP § 2105 for more information about claiming living subject matter, as well as the Leahy-Smith America Invents Act (AIA )'s prohibition against claiming human organisms.
Eligible subject matter is further limited by the Atomic Energy Act explained in MPEP § 2104.01, which prohibits patents granted on any invention or discovery that is useful solely in the utilization of special nuclear material or atomic energy in an atomic weapon.

The criteria set forth for eligible subject matter under 35 U.S.C. 101 does not require the lack of disclosure or teaching of claimed subject matter in cited references per MPEP 2104 (i.e. the lack of citing references under 35 U.S.C. 102(a)(1)/(a)(2) or 35 U.S.C. 103 does not provide evidence that the claimed invention is eligible under 35 U.S.C. 101).  Further, the Applicant has failed to provide any evidence as to why the additional claimed elements as set forth in the current 35 U.S.C. 101 are not well-understood, routine and conventional; hence the Applicant’s argument is found unpersuasive.

Clams 4-6 and 20 are objected to and claims 1-20 stand rejected under 35 U.S.C. 101 as set forth below. 

Claim Objections
Claim 4-6 and 20 are objected to because of the following informalities: 
Claims 4-6 recites the grammatical error, “determining of the condition” in line 1.  Suggested claim language: “determining the condition”. 

Claim 20 is missing the article “an” preceding “Apparatus” in line 1.  Suggested claim language “An apparatus”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 1 recites a method of a plurality of actions, therefore is a process, which is a statutory category of invention.  
At step 2A, prong one, the claim recites “estimating … values of the state parameters at a second time instant using (i) a first layer of a state space model of the electric drive, (ii) the values of the input parameters at the first time instant, and (iii) the values of the state parameters obtained at the first time instant, wherein the state space model is a two layer model which represents a thermal behavior of the electric drive”;  “estimating … values of the one or more temperatures at a third time instant using (i) a second layer of the state space model of the electric drive, (ii) the values of the one or more temperatures obtained at the first time instant, and (iii) the values of the state parameters estimated at the second time instant, wherein the third time instant is a predetermined number of hours after the first time instant and the second time instant”; and “determining .. a condition from among one or more conditions of the electric drive based on (i) the values of the one or more temperatures estimated at the third time instant and (ii) one or more predetermined thresholds, wherein the one or more predetermined thresholds represent severity associated with the one or more conditions, wherein the condition is determined for at least one of controlling the one or more temperatures and preventive maintenance of the electric drive”.

The limitations of recites “estimating … values of the state parameters at a second time instant using (i) a first layer of a state space model of the electric drive, (ii) the values of the input parameters at the first time instant, and (iii) the values of the state parameters obtained at the first time instant, wherein the state space model is a two layer model which represents a thermal behavior of the electric drive”; and “estimating … values of the one or more temperatures at a third time instant using (i) a second layer of the state space model of the electric drive, (ii) the values of the one or more temperatures obtained at the first time instant, and (iii) the values of the state parameters estimated at the second time instant, wherein the third time instant is a predetermined number of hours after the first time instant and the second time instant” are processes performed by use of mathematical calculations to obtained estimated data related to an electric drive (U.S. Patent Publication No. 2020/0073361 A1 (instant application): pgs. 1-2, par. [0013] and [0015]).   

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

The limitation of “determining ... a condition from among one or more conditions of the electric drive based on (i) the values of the one or more temperatures estimated for the third time instant and (ii) one or more predetermined thresholds, wherein the one or more predetermined thresholds represent severity associated with the one or more conditions, wherein the condition is determined for at least one of controlling the one or more temperatures and preventive maintenance of the electric drive”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claim precludes the step from being practically performed in the mind.  For example, “determining” in the context of the claim encompasses an assessment of data (i.e. a comparison of temperatures and thresholds) to decide what condition exists.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites an “electric drive”; “electric motor”; “network device”; and “obtaining …(i) values of input parameters associated with an operation of the electric drive at a first time instant, (ii) values of state parameters associated with an output of the electric drive at the first time instant, and (iii) values of the one or more temperatures associated with the one or more components at the first time instant”.  

The “electric drive” and “electric motor” are generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

The “network device” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The limitation of “obtaining …(i) values of input parameters associated with an operation of the electric drive at a first time instant, (ii) values of state parameters associated with an output of the electric drive at the first time instant, and (iii) values of the one or more temperatures associated with the one or more components at the first time instant” represents mere data gathering that is necessary for use of the recited judicial exception, as the obtained values are used in the abstract mathematical concept of “estimating” and abstract mental concept of “determining”.  The obtaining of values is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of the “network device”, amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The additional elements of the “electric drive” and “electric motor” merely limits the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).

The “obtaining”, as discussed above, represents merely gathering data and is an insignificant extra-solution activity.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

Claim 2 recites updating one or more coefficients of the first layer of the state space model using a first order iterative optimization method.  This limitation is a process performed by use of mathematical calculations to update the state space model.   

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Claim 3 recites updating one or more coefficients of the second layer of the state space model using a first order iterative optimization method.  This limitation is a process performed by use of mathematical calculations to update the state space model.   

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Claim 4 further details “determining of the condition from among the one or more conditions of the electric drive comprises comparing the values of the one or more temperatures estimated at the third time instant with the one or more predetermined thresholds …”.  The limitations of claim 4, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitations in the mind.  Wherein, nothing in the claim precludes the steps from being practically performed in the mind.  For example, “determining” in the context of the claim encompasses an assessment of data (i.e. a comparison of temperatures and thresholds) to decide what condition exists.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Claim 5 further details “determining of the condition from among the one or more conditions of the electric drive further comprises estimating a confidence indicator associated with an occurrence of the condition at the third time instant …”  The limitation of claim 5 is a process performed by use of mathematical calculations to update the state space model.   

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Claim 6 further details “determining of the condition from among the one or more conditions of the electric drive further comprises comparing the values of the one or more temperatures estimated for the third time instant with the one or more predetermined thresholds …”.  The limitations of claim 6, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitations in the mind.  Wherein, nothing in the claim precludes the steps from being practically performed in the mind.  For example, “determining” in the context of the claim encompasses an assessment of data (i.e. a comparison of temperatures and thresholds) to decide what condition exists.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

The limitations of claims 7-9 merely further detail the input parameters (claim 7), the state parameters (claim 8) and the one or more temperatures (claim 9). 

Claim 10 represents an equivalent system claim to claims 1-3 and is rejected under the same rationales as claims 1-3.  

Additionally, claim 10 recites the limitation of “processor” instead of “a network device”.    The “processor” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to the integration of the abstract idea into a practical application, the additional element of the “processor”, amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

Considering the additional elements individually and in combination and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

The limitations of claims 11 and 12 merely further details determining the condition by the processor. 

Claim 13 recites “a data storage to store the state space model, the one or more predetermined thresholds, the values received at the processor, and the values estimated by the processor.”

The “data storage” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The limitation of “… store the state space model, the one or more predetermined thresholds, the values received at the processor, and the values estimated by the processor.” represents mere data gathering that is necessary for use of the recited judicial exceptions, as the stored information is used in the abstract mathematical concept of “estimating” and abstract mental concept of “determining”.  In addition, storing the information is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data, wherein the courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to the integration of the abstract idea into a practical application, the additional element of the “data storage” amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The “storing” limitation, as discussed above, represents an insignificant extra-solution activity of data gathering.  Further, the limitation is well-understood, routine and conventional; wherein the courts the courts have found limitations directed to storing information, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  
Considering the additional elements individually and in combination and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

Claim 14 recites “a communication interface to provide the determined condition to a user interface associated with the system.”

The “communication interface” and “user interface” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The limitation of “providing the determined condition to a user interface associated with the system” represents an insignificant extra-solution activity of mere data transmission using a generic computer component.  The courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept. (see MPEP 2106.5(g)).

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to the integration of the abstract idea into a practical application, the additional elements of the “communication interface” and “user interface” amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The “providing” limitation, as discussed above, represents an insignificant extra-solution activity of data transmission.  Further, the courts have found limitations directed to transmitting data over a network, recited a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”. 

Considering the additional elements individually and in combination and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

Claim 15 represents an equivalent system claim to claim 4 and is rejected under the same rationale as claim 4.  

Claim 16 represents an equivalent system claim to claim 6 and is rejected under the same rationale as claim 6.  

Claim 17-19 represent equivalent system claims to claims 7-9, respectively, and are rejected under the same rationales as claim 7-9, respectively.  

Claim 20 represents an equivalent apparatus claim to claim 10 and is rejected under the same rationale as claim 10.  

Additionally, claim 20 recites the limitations of “an electric motor” and “an electric drive configured to control operation of an electric motor”.

The “electric drive”; and “electric motor” are generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).  Further, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to motor monitoring and control systems.

U.S. Patent Publication No. 2012/0133313 A1 discloses monitoring generator thermal status based on the estimated generator rotor temperature.

U.S. Patent Publication No. 2022/0286022 A1 discloses monitoring the temperature of a motor (M) with an electromechanically drivable motor shaft. 

U.S. Patent Publication No. 2022/0286079 A1 discloses a method for operating and calculating temperature in an electric drive unit.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117